DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to state that the first tapered tract is distinct from the inlet ball check-valve assembly and that the second tapered tract is distinct from the inlet ball check-valve assembly. New limitations also include: the third tapered tract is distinct from the outlet ball check-valve assembly and the fourth tapered tract is distinct from the outlet ball check-valve assembly. 
The previous 103 rejection relied on the teachings of Vincent to anticipate portions of the tapered tract. However, Vincent’s ball check valve assemblies include the tapered tracts that form the seat of the ball check valve and so these two elements are not distinct from each other as claimed. Furthermore, Jassawalla’s tapered tracts (see previous 103 rejection) does not form a taper as claimed in the remainder of claim 1 and instead teaches a tapered tract that expands in the opposite direction to the claimed direction.
Modifying the tapered tracts to be distinct from the check-valve assemblies would require hindsight reconstruction and would require even further modification that would not be reasonably rendered obvious by the previously proposed combination. Furthermore, since direction in which the tapered tracts expand is clearly claimed, a modifying reference would require a similarly expanding tapered tract that extends to the exterior wall as claimed, which is not fully rendered obvious by the previous 103 combination. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1-5 are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746